              Case 3:20-cv-05671-JD Document 37 Filed 09/08/20 Page 1 of 3




1    Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
2    FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
3    San Francisco, California 94111
     Telephone: (415) 591-7500
4    Facsimile: (415) 591-7510
5    Christine A. Varney (pro hac vice)
     cvarney@cravath.com
6    Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
7    Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
8    Yonatan Even (pro hac vice)
     yeven@cravath.com
9    M. Brent Byars (pro hac vice)
     mbyars@cravath.com
10   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
11   New York, New York 10019
     Telephone: (212) 474-1000
12   Facsimile: (212) 474-3700
13   Attorneys for Plaintiff Epic Games, Inc.
14
                              UNITED STATES DISTRICT COURT
15
                         NORTHERN DISTRICT OF CALIFORNIA
16
17
18   EPIC GAMES, INC., a Maryland
     Corporation,
19
                                     Plaintiff,   Case No. 3:20-CV-05671-JD
20
21                       v.

22   GOOGLE LLC; GOOGLE IRELAND                   PROOF OF SERVICE
     LIMITED; GOOGLE COMMERCE
23   LIMITED; GOOGLE ASIA PACIFIC
24   PTE. LIMITED; and GOOGLE
     PAYMENT CORP.,
25
26                               Defendants.
27
28
               Case 3:20-cv-05671-JD Document 37 Filed 09/08/20 Page 2 of 3




1           I, Gavin Woods, hereby declare:
2           I am at least 18 years of age, not a party to this action, and a solicitor in Ireland.
3           The Summons and Complaint for Injunctive Relief for Google Commerce
4    Limited were received by me on September 4, 2020.
5           As prescribed by the law of Ireland for service in an action in its courts of general
6    jurisdiction (Companies Act 2014, Section 51(1)), I served the Summons and Complaint
7    on Google Commerce Limited by leaving them at the company’s registered office on
8    September 4, 2020:
9
10          Google Commerce Limited
11          70 Sir John Rogerson’s Quay
12          Dublin 2
13          Ireland
14
15
16          Included in the service were the following additional papers:
17
18          Civil Case Cover Sheet;
19          Consenting to the Jurisdiction of a Magistrate Judge;
20          ECF Registration Information;
21          Plaintiff Epic Games, Inc.’s Certification of Interested Entities or Persons
22          Pursuant to F.R.C.P. 7.1 and L.R. 3-15;
23          Order Settling Initial Case Management Conference and ADR Deadlines;
24          Epic Games, Inc.’s Declination of Magistrate Judge Jurisdiction;
25          Notice of Assignment of Case to a United States Magistrate Judge for Trial;
26          Notice of a Lawsuit and Request to Waive Service of a Summons;
27          Notice of Availability of Magistrate Judge to Exercise Jurisdiction;
28

     Proof of Service                         1
               Case 3:20-cv-05671-JD Document 37 Filed 09/08/20 Page 3 of 3




1           Standing Order for All Judges of the Northern District of California; Contents of
2           Joint Case Management Statement;
3           Standing Order for Civil Cases Before Judge James Donato;
4           Standing Order for Discovery in Civil Cases Before Judge Donato;
5           Waiver of the Service of Summons
6
7           I declare under penalty of perjury under the laws of the United States of America
8    that the foregoing is true and correct.
9
10
11
                                                         ________________________
12
                                                         Gavin Woods
13
                                                         Solicitor
14
                                                         Arthur Cox
15
                                                         Ten Earlsfort Terrace
16
                                                         Dublin 2
17
                                                         D02 T380
18
                                                         Ireland
19
20
21
22
23
24
25
26
27
28

     Proof of Service                             2
